Exhibit 10.1
AMENDMENT, WAIVER AND CONSENT
AMENDMENT, WAIVER AND CONSENT (this “Consent”), dated as of April 27, 2010, with
respect to the Credit Agreement dated as of May 25, 2007 (as modified by that
certain Amendment, Resignation, Waiver, Consent and Appointment Agreement dated
as of June 4, 2009, the “Credit Agreement”) among VERINT SYSTEMS INC. (the
“Borrower”), the LENDERS from time to time party thereto and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH (formerly known as Credit Suisse, Cayman Islands Branch),
as Administrative Agent (the “Administrative Agent”).
WHEREAS, Sections 6.1(a) and 6.2(a), (b) and (d) of the Credit Agreement require
the Borrower to furnish to the Administrative Agent (on behalf of the Lenders)
after the end of each fiscal year of the Borrower certain financial statements
(and an audit report with respect thereto) and certain certificates and a
management discussion and analysis (“MD&A”) with respect to such fiscal year
(all such required financial statements and other deliverables, the “Annual
Financial Deliverables”); and
WHEREAS, the Borrower has requested that the Lenders extend the due date for
delivery of the Annual Financial Deliverables for the Borrower’s fiscal quarter
and year ended January 31, 2010 to June 1, 2010; and
WHEREAS, the Borrower has further requested that Section 6.2(d) of the Credit
Agreement, which requires the Borrower to deliver a quarterly MD&A to the
Administrative Agent, be clarified such that the deadline for such delivery for
the fourth fiscal quarter of any fiscal year be coterminous with the deadline
for delivery of the Borrower’s financial statements for such fiscal year.
NOW, THEREFORE, the parties hereto agree as follows:
Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.
Section 2. Limited Consent and Waiver. At the request of the Borrower, the
Lenders hereby extend to June 1, 2010 the due date for delivery of the Annual
Financial Deliverables with respect to the Borrower’s fiscal quarter and year
ended January 31, 2010, and waive any Default and/or Event of Default otherwise
resulting from the Borrower’s failure to deliver the same prior to such date.
The consent and waiver granted pursuant to this Section 2 shall be limited
precisely as written, and shall not extend to any other Default (including, for
avoidance of doubt, any Default that may exist after June 1, 2010).

 

 



--------------------------------------------------------------------------------



 



Section 3. Amendment. Section 6.2(d) of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“(d) within 45 days (or, in the case of the fourth fiscal quarter of any fiscal
year, 90 days) after the end of each fiscal quarter of the Borrower commencing
with the fiscal quarter ending July 31, 2008, a narrative discussion and
analysis of the financial condition and results of operations of the Borrower
and its Subsidiaries for such fiscal quarter and for the period from the
beginning of the then current fiscal year to the end of such fiscal quarter, as
compared to the comparable periods of the previous year; and”.
Section 4. Representations of the Borrower. The Borrower represents and warrants
that, immediately after giving effect to this Consent, (i) the representations
and warranties of the Loan Parties set forth in Section 4 of the Credit
Agreement and in each other Loan Document are true and correct in all material
respects on and as of the date hereof, except in each case to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all material
respects as of such earlier date and (ii) no Default has occurred and is
continuing as of the date hereof.
Section 5 Effectiveness. This Consent shall become effective on the first date
on which all of the following conditions have been satisfied: (a) this Consent
shall have been executed by the Borrower and the Required Lenders, (b) the
Administrative Agent shall have received from the Borrower a fee for the account
of each Lender that has executed and delivered a signature page hereto to the
Administrative Agent no later than 5 p.m. (New York time) on April 23, 2010 (or
such later deadline, if any, as may be agreed to by the Borrower and indicated
by the Administrative Agent to the Lenders for receipt of signatures) in an
amount equal to ten basis points of the sum of such Lender’s outstanding
principal amount of Term Loans and Revolving Credit Commitment (whether used or
unused), and (c) any fees and expenses owing to the Administrative Agent (or its
affiliates), as separately agreed to in writing by the Borrower and the
Administrative Agent (or its affiliates) and invoiced to the Borrower in
reasonable detail prior to the date hereof, shall have been paid in full.
Section 6. Governing Law. This Consent shall be governed by and construed in
accordance with the laws of the State of New York.
Section 7. Counterparts. This Consent may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Consent to be duly
executed as of the date first above written.

            BORROWER

VERINT SYSTEMS INC.
      By:   /s/ Douglas E. Robinson         Name:   Douglas E. Robinson       
Title:   Chief Financial Officer        ADMINISTRATIVE AGENT

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
     Administrative Agent
      By:   /s/ Karl M. Studer         Name:   Karl M. Studer        Title:  
Director              By:   /s/ Christopher Reo Day         Name:   Christopher
Reo Day        Title:   Associate   

 

 



--------------------------------------------------------------------------------



 



         

                  LENDER
 
                    ABS Loans 2007 Limited, a subsidiary of
 
          Goldman Sachs Institutional Funds II PLC
 
           
 
      By:   /s/ Simon Firbank
 
           
 
          Name: Simon Firbank
 
          Title: Authorized Signatory
 
                LENDER
 
                    Ares XII CLO Ltd.
 
       
 
          By: Ares CLO Management XII, L.P., its
Asset Manager
By: Ares CLO GP XII, LLC, its
General Partner
By Ares Management LLC, its Manager
 
           
 
      By:   /s/ Americo Cascella
 
           
 
          Name: Americo Cascella
Title: Authorized Signatory
 
                LENDER
 
                    Confluent 2 Limited
 
          By: Ares Private Account Management I,
L.P., its Sub-Manager
By: Ares Private Account Management I GP,
LLC, its General Partner
By: Ares Management LLC, as Manager
 
           
 
      By:   /s/ Americo Cascella
 
           
 
          Name:
 
          Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



                  LENDER
 
                    Ares Enhanced Loan Investment Strategy III, Ltd.
 
          By: Ares Enhanced Loan Management III,
L.P., its Portfolio Manager
By: Ares Enhanced Loan III GP, LLC, its
General Partner
By: Ares Management LLC, its Manager
 
           
 
      By:   /s/ Americo Cascella
 
           
 
          Name: Americo Cascella
 
          Title: Authorized Signatory
 
                LENDER
 
                    Future Fund Board of Guardians
 
          By: Ares Enhanced Loan Investment Strategy
Advisor IV, L.P., its Investment Manager
(on behalf of the Elis IV Sub Account)
By: Ares Enhanced Loan Investment Strategy
Advisor IV GP, LLC, its General Partner
By: Ares Management LLC, its Managing Member
 
           
 
      By:   /s/ Americo Cascella
 
           
 
          Name: Americo Cascella
 
          Title: Authorized Signatory
 
                LENDER
 
                    Ares Enhanced Credit Opportunities Fund Ltd.
 
          By: Ares Enhanced Credit Opportunities
Fund Management, L.P., its Manager
By: Ares Enhanced Credit Opportunities
Fund Management GP, LLC, as General Partner
By: Ares Management LLC, its Manager
 
           
 
      By:   /s/ Seth J. Brufsky
 
           
 
          Name: Seth J. Brufsky
 
          Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



                  LENDER
 
                    Ares Institutional Loan Fund B.V.
 
          By: Ares Management Limited, its
Investment Advisor
 
           
 
      By:   /s/ John Leupp
 
           
 
          Name: John Leupp
 
          Title: Authorized Signatory
 
                LENDER
 
                    Sei Institutional Investments Trust
 
          Enhanced LIBOR Opportunities Fund
By: Ares Management LLC, as Portfolio Manager
 
           
 
      By:   /s/ John Leupp
 
           
 
          Name: John Leupp
 
          Title: Authorized Signatory
 
                LENDER
 
                    SEI Institutional Managed Trust Enhanced Income Fund
 
          By: Ares Management LLC, as Portfolio Manager
 
           
 
      By:   /s/ John Leupp
 
           
 
          Name: John Leupp
 
          Title: Authorized Signatory
 
                LENDER
 
                    Barclays Bank PLC
 
           
 
      By:   /s/ Eduardo Reyes
 
           
 
          Name: Eduardo Reyes
 
          Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



                  LENDER
 
                    Bushnell Loan Fund II, Ltd.
 
           
 
      By:   /s/ Patrick M. Cook
 
           
 
          Name: Patrick M. Cook
Title: Assistant Vice President
 
                LENDER
 
                    Atrium CDO
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
Title: Authorized Signatory
 
                LENDER
 
                    Atrium II
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
Title: Authorized Signatory
 
                LENDER
 
                    Atrium III
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
Title: Authorized Signatory
 
                LENDER
 
                    Atrium IV
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



                  LENDER
 
                    Atrium V
 
          By: Credit Suisse Alternative Capital,
Inc., as Collateral Manager
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    Atrium VI
 
          By: Credit Suisse Alternative Capital, Inc.,
as Collateral Manager
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    Castle Garden Funding
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    Credit Suisse Dollar Senior Loan Fund, Ltd.
 
          By: Credit Suisse Alternative Capital Inc.,
as Investment Manager
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



                  LENDER
 
                    Credit Suisse Syndicated Loan Fund
 
          By: Credit Suisse Alternative Capital, Inc.,
as Agent (Subadvisor) for Credit
Suisse Asset management (Australia)
Limited, the Responsible Entity for
Credit Suisse Syndicated Loan Fund
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    CSAM Funding I
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    CSAM Funding II
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    CSAM Funding III
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    CSAM Funding IV
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



                  LENDER
 
                    Madison Park Funding I, Ltd.
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    Madison Park Funding II, Ltd.
 
          By: Credit Suisse Alternative Capital,
Inc., as Collateral Manager
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    Madison Park Funding III, Ltd.
 
          By: Credit Suisse Alternative Capital,
Inc., as Collateral Manager
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    Madison Park Funding IV, Ltd.
 
          By: Credit Suisse Alternative Capital,
Inc., as Collateral Manager
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory
 
                LENDER
 
                    Madison Park Funding V, Ltd.
 
          By: Credit Suisse Alternative Capital,
Inc., as Collateral Manager
 
           
 
      By:   /s/ Louis Farano
 
           
 
          Name: Louis Farano
 
          Title: Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



            LENDER
 
            Madison Park Funding VI, Ltd.
 
      By: Credit Suisse Alternative Capital, Inc., as Collateral Manager
 
       
 
  By:   /s/ Louis Farano
 
       
 
      Name: Louis Farano
 
      Title: Authorized Signatory
 
          LENDER
 
            BA/CSCredit 1 LLC
 
      By: Credit Suisse Alternative Capital, Inc., as Investment Manager duly
appointed by Verizon Investment Management Corp. in its capacity as Managing
Member of CA/CSCredit 1 LLC
 
       
 
  By:   /s/ Louis Farano
 
       
 
      Name: Louis Farano
 
      Title: Authorized Signatory
 
          LENDER
 
            First Trust/Four Corners Senior Floating
 
      Rate Income Fund
 
      By: Four Corners Capital Management, LLC
as Sub-Advisor
 
       
 
  By:   /s/ Drew R. Sweeney
 
       
 
      Name: Drew R. Sweeney
 
      Title: Sr. Vice President

 

 



--------------------------------------------------------------------------------



 



            LENDER
 
            First Trust/Four Corners Senior Floating
 
      Rate Income Fund II
 
      By: Four Corners Capital Management, LLC
as Sub-Advisor
 
       
 
  By:   /s/ Drew R. Sweeney
 
       
 
      Name: Drew R. Sweeney
 
      Title: Sr. Vice President
 
          LENDER
 
            SFR, Ltd.
 
      By: Four Corners Capital Management, LLC
as Collateral Manager
 
       
 
  By:   /s/ Drew R. Sweeney
 
       
 
      Name: Drew R. Sweeney
 
      Title: Sr. Vice President
 
          LENDER
 
            The Foothill Group, Inc.
 
       
 
  By:   /s/ Greg Apkarian
 
       
 
      Name: Greg Apkarian
 
      Title: Vice President
 
          LENDER
 
            Foothill CLO I, Ltd.
 
      By: The Footfill Group, Inc.,
as attorney-in-fact
 
       
 
  By:   /s/ Greg Apkarian
 
       
 
      Name: Greg Apkarian
 
      Title: Managing Member
 
          LENDER
 
            General Electric Capital Corporation
 
       
 
  By:   /s/ Jeffrey Skinner
 
       
 
      Name: Jeffrey Skinner
 
      Title: Duly Authorized Signatory

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Genesis CLO 2007-2 Ltd.    
 
          By: LLCP Advisors LLC as Collateral Manager    
 
               
 
      By:   /s/ Tejs Broberg
 
Name: Tejs Broberg    
 
          Title: Vice President    
 
                    LENDER    
 
                        GGC Finance Partnership, L.P.    
 
               
 
      By:   /s/ Rob Stobo
 
Name: Rob Stobo    
 
          Title: Director    
 
                    LENDER    
 
                        GoldenTree Leverage Loan Financing I, Limited    
 
          By: GoldenTree Leverage Loan Manager LLC    
 
               
 
      By:   /s/ Karen Weber
 
Name: Karen Weber    
 
          Title: Director — Bank Debt    
 
                    LENDER    
 
                        GoldenTree Capital Opportunities, LP    
 
          By: GoldenTree Asset Management, LP    
 
               
 
      By:   /s/ Karen Weber    
 
               
 
          Name: Karen Weber    
 
          Title: Director — Bank Debt    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        GoldenTree Loan Opportunities III, Limited    
 
          By: GoldenTree Asset Management, LP    
 
               
 
      By:   /s/ Karen Weber
 
Name: Karen Weber    
 
          Title: Director — Bank Debt    
 
                    LENDER    
 
                        GoldenTree Loan Opportunities IV, Limited    
 
          By: GoldenTree Asset Management, LP    
 
               
 
      By:   /s/ Karen Weber
 
Name: Karen Weber    
 
          Title: Director — Bank Debt    
 
                    LENDER    
 
                        GoldenTree Loan Opportunities V, Limited    
 
          By: GoldenTree Asset Management, LP    
 
               
 
      By:   /s/ Karen Weber
 
Name: Karen Weber    
 
          Title: Director — Bank Debt    
 
                    LENDER    
 
                        GoldenTree Loan Opportunities Financing I, Limited    
 
          By: GoldenTree Asset Management, LP    
 
               
 
      By:   /s/ Karen Weber
 
Name: Karen Weber    
 
          Title: Director — Bank Debt    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Chelsea Park CLO Ltd.    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as Collateral Manager    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Essex Park CDO Ltd.    
 
          By: Blackstone Debt Advisors L.P. as
Collateral Manager    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        FM Leveraged Capital Fund I    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        FM Leveraged Capital Fund II    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        FriedbergMilstein Private Capital Fund I    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Gale Force 1 CLO, Ltd.    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Gale Force 2 CLO, Ltd.    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Gale Force 3 CLO, Ltd.    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Gale Force 4 CLO, Ltd.    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Hudson Straits CLO 2004, Ltd.    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Inwood Park CDO Ltd.    
 
          By: Blackstone Debt Advisors L.P., as
Collateral Manager    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Lafayette Square CDO Ltd.    
 
          By: Blackstone Debt Advisors L.P., as
Collateral Manager    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Monument Park CDO Ltd.    
 
          By: Blackstone Debt Advisors L.P., as
Collateral Manager    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Prospect Park CDO Ltd.    
 
          By: Blackstone Debt Advisors L.P., as
Collateral Manager    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    
 
                    LENDER    
 
                        Tribeca Park CLO Ltd.    
 
          By: GSO/BLACKSTONE Debt Funds
Management LLC as subadviser to
FriedbergMilstein LLC    
 
               
 
      By:   /s/ Daniel H. Smith
 
Name: Daniel H. Smith
Title: Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Gulf Stream-Compass CLO 2004-1, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
                        Gulf Stream-Compass CLO 2005-1, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
                        Gulf Stream-Compass CLO 2005-II, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
                        Gulf Stream-Sextant CLO 2006-1, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
                        Gulf Stream-Rashinban CLO 2006-1, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
                        Gulf Stream-Sextant CLO 2007-1, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
                        Gulf Stream-Compass CLO 2007, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
                        Neptune Finance CCS, Ltd    
 
          By: Gulf Stream Asset Management
LLC as Collateral Manager    
 
               
 
      By:   /s/ Barry K. Love
 
Name: Barry K. Love
Title: Chief Credit Officer    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        The Hartford Mutual Funds, Inc., on    
 
          behalf of The Hartford Floating Rate Fund
By: Hardford Investment Management
Company, its sub-advisor    
 
               
 
      By:   /s/ Francesco Ossino
 
Name: Francesco Ossino
Title: Senior Vice President    
 
                    LENDER    
 
                        Armstrong Loan Funding, LTD    
 
          By: Highland Capital Management,
L.P., as Collateral Manager
By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post
Title: Operations Director    
 
                    LENDER    
 
                        Brentwood CLO Ltd.    
 
          By: Highland Capital Management,
L.P., as Collateral Manager
By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post
Title: Operations Director    
 
                    LENDER    
 
                        Loan Funding IV LLC    
 
          By: Highland Capital Management,
L.P., as Collateral Manager
By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post
Title: Operations Director    

 

 



--------------------------------------------------------------------------------



 



                 
 
                    LENDER    
 
                        Eastland CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post     
 
          Title: Operations Director    
 
                    LENDER    
 
                        Gleneagles CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Grayson CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Greenbriar CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Highland Credit Opportunities CDO Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Highland Loan Funding V Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Jasper CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Liberty CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Longhorn Credit Funding, LLC    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Red River CLO Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Republic Loan Funding, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Rockwall CDO Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Rockwall CDO II Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Southfork CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Stratford CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Loan Funding VII LLC    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    
 
                    LENDER    
 
                        Westchester CLO, Ltd.    
 
          By: Highland Capital Management, L.P., as Collateral Manager    
 
          By: Strand Advisors, Inc., its General Partner    
 
               
 
      By:   /s/ Jason Post
 
Name: Jason Post    
 
          Title: Operations Director    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Highland Credit Strategies Fund    
 
               
 
      By:   /s/ Jason Blackburn
 
Name: Jason Blackburn    
 
          Title: Secretary and Treasurer    
 
                    LENDER    
 
                        Highland Floating Rate Fund    
 
               
 
      By:   /s/ Jason Blackburn
 
Name: Jason Blackburn    
 
          Title: Secretary and Treasurer    
 
                    LENDER    
 
                        BLT 2009-1 Ltd.    
 
          By: INVESCO Senior Secured Management, Inc. As Collateral Manager    
 
               
 
      By:   /s/ Thomas Ewald
 
Name: Thomas Ewald    
 
          Title: Authorized Signatory    
 
                    LENDER    
 
                        CELTS 2007-1 Ltd.    
 
          By: INVESCO Senior Secured Management, Inc. As Portfolio Manager    
 
               
 
      By:   /s/ Thomas Ewald
 
Name: Thomas Ewald    
 
          Title: Authorized Signatory    
 
                    LENDER    
 
                        Diversified Credit Portfolio Ltd.    
 
          By: INVESCO Senior Secured Management, Inc. As investment Adviser    
 
               
 
      By:   /s/ Thomas Ewald
 
Name: Thomas Ewald    
 
          Title: Authorized Signatory    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        AJM Floating Rate Fund    
 
          By: INVESCO Senior Secured Management, Inc. As Sub-Adviser    
 
               
 
      By:   /s/ Thomas Ewald
 
Name: Thomas Ewald    
 
          Title: Authorized Signatory    
 
                    LENDER    
 
                        Hudson Canyon Funding II Subsidiary    
 
          Holding Company II LLC    
 
          By: INVESCO Senior Secured Management, Inc. As Collateral Manager &
Attorney in Fact    
 
               
 
      By:   /s/ Thomas Ewald
 
Name: Thomas Ewald    
 
          Title: Authorized Signatory    
 
                    LENDER    
 
                        Lehman Commercial Paper Inc.    
 
               
 
      By:   /s/ Steve Shirreffs
 
Name: Steve Shirreffs    
 
          Title: Authorized Signatory    
 
                    LENDER    
 
                        LightPoint CLO VIII, Ltd.    
 
          By: Neuberger Berman Fixed Income LLC as
Collateral Manager    
 
               
 
      By:   /s/ Ann E. O’Halloran
 
Name: Ann E. O’Halloran    
 
          Title: Vice President    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        LightPoint CLO III, Ltd.    
 
          By: Neuberger Berman Fixed Income LLC as
Collateral Manager    
 
               
 
      By:   /s/ Ann E. O’Halloran
 
Name: Ann E. O’Halloran    
 
          Title: Vice President    
 
                    LENDER    
 
                        LightPoint CLO IV, Ltd.    
 
          By: Neuberger Berman Fixed Income LLC as
Collateral Manager    
 
               
 
      By:   /s/ Ann E. O’Halloran
 
Name: Ann E. O’Halloran    
 
          Title: Vice President    
 
                    LENDER    
 
                        LightPoint CLO V, Ltd.    
 
          By: Neuberger Berman Fixed Income LLC as
Collateral Manager    
 
               
 
      By:   /s/ Ann E. O’Halloran
 
Name: Ann E. O’Halloran    
 
          Title: Vice President    
 
                    LENDER    
 
                        Van Kampen Senior Loan Fund    
 
          By: Van Kampen Asset Management    
 
               
 
      By:   /s/ Ryan Kommers
 
Name: Ryan Kommers    
 
          Title: Vice President    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Zodiac Fund — Morgan Stanley US
        Senior Loan Fund    
 
          By: Morgan Stanley Investment Management Inc., as Investment Manager  
 
 
               
 
      By:   /s/ Ryan Kommers
 
Name: Ryan Kommers    
 
          Title: Vice President    
 
                    LENDER    
 
                        Van Kampen Senior Income Trust    
 
          By: Van Kampen Asset Management    
 
               
 
      By:   /s/ Ryan Kommers
 
Name: Ryan Kommers    
 
          Title: Vice President    
 
                    LENDER    
 
                        QUALCOMM Global Trading, Inc.    
 
          By: Morgan Stanley Investment Management Inc., as Investment Manager  
 
 
               
 
      By:   /s/ Ryan Kommers
 
Name: Ryan Kommers    
 
          Title: Vice President    
 
                    LENDER    
 
                        Morgan Stanley Prime Income Trust    
 
               
 
      By:   /s/ Ryan Kommers
 
Name: Ryan Kommers
Title: Vice President    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Van Kampen Dynamic Credit
        Opportunities Fund    
 
          By: Van Kampen Asset Management    
 
               
 
      By:   /s/ Ryan Kommers
 
Name: Ryan Kommers    
 
          Title: Vice President    
 
                    LENDER    
 
                        Confluent 3 Limited    
 
          By: Morgan Stanley Investment Management Inc. as Investment Manager  
 
 
               
 
      By:   /s/ Ryan Kommers
 
Name: Ryan Kommers    
 
          Title: Vice President    
 
                    LENDER    
 
                        NYLIM Institutional Floating Rate Fund L.P.    
 
          By: New York Life Investment Management
LLC, its Investment Manager    
 
               
 
      By:   /s/ John Cibbarelli
 
Name: John Cibbarelli    
 
          Title: Managing Director    
 
                    LENDER    
 
                        MainStay Floating Rate Fund, a series of Eclipse
        Funds, Inc.    
 
          By: New York Life Investment Management
LLC, its Investment Manager    
 
               
 
      By:   /s/ John Cibbarelli
 
Name: John Cibbarelli    
 
          Title: Managing Director    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        MainStay VP Floating Rate Portfolio, a
        series of MainStay VP Series Fund, Inc.    
 
          By: New York Life Investment Management
LLC, its Investment Manager    
 
               
 
      By:   /s/ John Cibbarelli
 
Name: John Cibbarelli    
 
          Title: Managing Director    
 
                    LENDER    
 
                        New York Life Insurance Company    
 
               
 
      By:   /s/ John Cibbarelli
 
Name: John Cibbarelli    
 
          Title: Managing Director    
 
                    LENDER    
 
                        New York Life Insurance and Annuity         Corporation
   
 
          By: New York Life Investment Management
LLC, its Investment Manager    
 
               
 
      By:   /s/ John Cibbarelli
 
Name: John Cibbarelli    
 
          Title: Managing Director    
 
                    LENDER    
 
                        PPM Monarch Bay Funding LLC    
 
               
 
      By:   /s/ Stacy Lai
 
Name: Stacy Lai    
 
          Title: Assistant Vice President    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Serves 2006-1, Ltd.    
 
          By: PPM America Inc., as Collateral Manager    
 
               
 
      By:   /s/ Chris Kappas
 
Name: Chris Kappas    
 
          Title: Managing Director    
 
                    LENDER    
 
                        PPM Grayhawk CLO, Ltd.    
 
          By: PPM America Inc., as Collateral Manager    
 
               
 
      By:   /s/ Chris Kappas
 
Name: Chris Kappas    
 
          Title: Managing Director    
 
                    LENDER    
 
                        Ameriprise Certificate Company    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Assistant Vice President    
 
                    LENDER    
 
                        Cent CDO 10 Limited    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    
 
                    LENDER    
 
                        Cent CDO XI Limited    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Cent CDO 12 Limited    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    
 
                    LENDER    
 
                        Cent CDO 14 Limited    
 
          By: RiverSource investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    
 
                    LENDER    
 
                        Cent CDO 15 Limited    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    
 
                    LENDER    
 
                        Centurion CDO VI, Ltd.    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
          By: /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        Centurion CDO VII Limited    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    
 
                    LENDER    
 
                        Centurion CDO 8 Limited    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    
 
                    LENDER    
 
                        Centurion CDO 9 Limited    
 
          By: RiverSource Investments, LLC as
Collateral Manager    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Director of Operations    
 
                    LENDER    
 
                        RiverSource Bond Series, Inc. —    
 
          RiverSource Floating Rate Fund    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Assistant Vice President    

 

 



--------------------------------------------------------------------------------



 



                      LENDER    
 
                        RiverSource Strategic Allocation Series, Inc.    
 
          — RiverSource Strategic income Allocation
Fund    
 
               
 
      By:   /s/ Robin C. Stancil
 
Name: Robin C. Stancil    
 
          Title: Assistant Vice President    
 
                    LENDER    
 
                        Stedman Loan Fund II, Ltd.    
 
               
 
      By:   /s/ Patrick M. Cook
 
Name: Patrick M. Cook    
 
          Title: Assistant Vice President    
 
                    LENDER    
 
                Valinor Capital Partners, L.P.    
 
               
 
      By:   /s/ Richard Lawrenson
 
Name: Richard Lawrenson    
 
          Title: Controller    
 
                    LENDER    
 
                        Victoria Court CBNA Loan Funding LLC    
 
               
 
      By:   /s/ Adam Kaiser
 
Name: Adam Kaiser    
 
          Title: Attorney-in-fact    
 
                    LENDER    
 
                        VZBFI L.P.(f/k/a/ YLIME Holdings)    
 
               
 
      By:   /s/ David Baylor
 
Name: David Baylor    
 
          Title: C.O.O.    

 

 



--------------------------------------------------------------------------------



 



                          Each of the persons listed on Annex A,    
 
          severally but not jointly, as lender    
 
          By: Wellington Management Company, LLP,
as Investment Advisers    
 
               
 
      By:   /s/ Robert J. Toner
 
   
 
          Name: Robert J. Toner    
 
          Title: President & Counsel    

Verint Systems
Annex A
UMC Benefit Board, Inc.
Hiscox Insurance Company (Bermuda) Ltd
Hiscox Syndicate 33
Symetra Life Insurance Company
Wellington Trust Company, National Association Multiple Common Trust Funds
Trust-Opportunistic Fixed Income Allocation Portfolio
Max Bermuda Ltd.
Stellar Performer Global Series W — Global Credit
SunAmerica Senior Floating Rate Fund, Inc.
United America Indemnity, Ltd
Wellington Trust Company, National Association Multiple Common Trust Funds
Trust, Opportunistic Investment Portfolio

 

 



--------------------------------------------------------------------------------



 



                 
 
                    LENDER    
 
                        WhiteHorse I, Ltd.    
 
          By: WhiteHorse Capital Partners, L.P. as Collateral Manager    
 
          By: WhiteRock Asset Advisor, LLC, its G.P.    
 
               
 
      By:   /s/ Stephen Raggio
 
Name: Stephen Raggio    
 
          Title: Authorized Signatory    
 
                    LENDER    
 
                        WhiteHorse III, Ltd.    
 
          By: WhiteHorse Capital Partners, L.P. as Collateral Manager    
 
          By: WhiteRock Asset Advisor, LLC, its G.P.    
 
               
 
      By:   /s/ Stephen Raggio
 
Name: Stephen Raggio    
 
          Title: Authorized Signatory    

 

 